Citation Nr: 1420298	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), to include an initial evaluation in excess of 30 percent; an evaluation in excess of 50 percent for the period of June 30, 2011, to April 25, 2012; and an evaluation in excess of 100 percent for the period of April 26, 2012, to the present. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which established service connection for PTSD, evaluated as 30 percent disabling, effective from March 9, 2005.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date for the establishment of service connection. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

This issue was remanded for further development by the Board in May 2011.  The requested actions were taken, and there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).

In a March 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 50 percent, effective June 30, 2011.  A January 2013 rating decision increased the evaluation assigned to PTSD to 100 percent, effective April 26, 2012.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board has reviewed the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure review of the totality of the evidence.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The claims file contains a statement received in October 2008 from a former employer indicating that the Veteran was employed at Panel Connection as dispatch until he had to be let go due to increased memory loss.  Moreover, a July 13, 2006, VA diabetes mellitus contract examination report in the Virtual VA paperless claims file reflects that the Veteran had been deemed disabled from work since 2002 due to his chronic lumbar strain and depression.   In light of the foregoing, the Board finds that Rice is applicable to the current appeal and the issues on appeal should be characterized so as to include entitlement to TDIU.  In this regard, the Board notes that the Veteran submitted a claim for entitlement to TDIU in April 2012.  In a January 2013 letter, the RO informed the Veteran that the issue of individual unemployability was moot since the Veteran was already in receipt of a 100 percent combined evaluation.  However, as this 100 percent evaluation is currently only in effect as of April 26, 2012, and the claim on appeal dates back to 2005, the Board does not find this issue to be moot.   

Finally, the Board notes that the Veteran underwent an additional VA psychiatric examination in June 2012.  A supplemental statement of the case (SSOC) was not issued after this examination.  However, as noted above, the Veteran's psychiatric disability was increased to 100 percent, effective April 26, 2012, in a January 2013 rating decision.  Therefore, as the Veteran's PTSD is already assigned the maximum disability rating possible for the period of time during which this examination occurred, the Board finds no prejudice to the Veteran in proceeding to evaluate this claim, as done below, despite the lack of a subsequent SSOC.  To the extent that this examination is pertinent to the claim for entitlement to TDIU, the Board also finds no prejudice to the Veteran in this regard, as that claim is being remanded for further development. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of March 9, 2005, to April 25, 2012, the Veteran's service-connected PTSD is manifested by depression, irritability, and social isolation.

2.  For the period of April 26, 2012, to the present, the Veteran's service-connected PTSD is already assigned the maximum available disability rating. 



CONCLUSIONS OF LAW

1.  For the period of March 9, 2005, to June 29, 2011, the criteria for a rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).
	
2.  For the period of June 30, 2011, to April 25, 2012, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  For the period of April 26, 2012, to the present, the criteria for a maximum evaluation of 100 percent for PTSD have been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in May 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

Furthermore, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, relevant VA medical records, and Social Security Administration (SSA) records are in the claims folders.  The Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claim for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with VA examinations with regard to his service-connected PTSD, to include in August 2005, June 2011, and June 2012.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds that the examinations in this case are adequate upon which to base a decision with regard to this claim.  Specifically, the exams discuss the severity of his service-connected PTSD in relation to the relevant rating criteria.  Thus, a new VA examination need not be conducted at this time. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).


The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.




And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

The Veteran is seeking entitlement to increased evaluations for his service-connected PTSD, which is evaluated as 30 percent disabling from March 9, 2005, to June 29, 2011; as 50 percent disabling from June 30, 2011, to April 25, 2012; and as 100 percent disabling from April 26, 2012 .

The Veteran underwent a VA examination in August 2005.  The Veteran reported being married for 33 years and having regular contact with all 4 of his adult children.  He reported struggling socially in that he found it difficult to get along with other adults.  He tended to get agitated and upset if persons did things that he found offensive.  Consequently, he tended to self-isolate but enjoyed fishing.  He denied use of alcohol or drugs.  He reported feeling depressed due to back pain and difficulty sleeping.

Upon examination, the examiner noted that he was dressed casually and sloppily.  His eye contact was sporadic.  His grooming and hygiene were fair.  His posture was slumped.  There was clear indication of lethargy, so that his level of activity was below the normal range.  His manner was cooperative.  Speech was slowed.  His mood was noted as depressed.  His thought processes were intact.  There was no evidence of obsessions, compulsions, phobias, or intrusive memories in his thinking.  He denied any hallucinations.  There was no evidence of delusional thinking.  He denied any current suicidal or homicidal ideations.  He was oriented to person and place, but he could not remember today's date, either month or number day.  His concentration was adequate.  There were some remote and recent memory deficits indicated.  His judgment and insight appeared to be adequate.  The examiner concluded that the Veteran had difficulty sleeping, dealing interpersonally with other people, and managing daily life stress.  The Veteran was noted as having a GAF score of 52. 

The Veteran also underwent a VA examination June 2011.  The Veteran reported that he stopped working full time approximately eight years ago.  He was installing office furniture at that time and had worked for that company about 4 years before he was fired.  He reported that he was fired because he was having severe back pain which affected his capacity to concentrate and his memory and he kept forgetting messages.  He has not worked at all since that time.  He has been married for over 30 years and sees some of his children and grandchildren on a regular basis.  He reported that his marriage is reasonably good, although he is irritable a lot.  He reported that he is very socially isolated.  In his leisure time, he tries to do some work around the house and the yard.  He watches a lot of television, does jigsaw puzzles, and plays videogames.  He reported that he has not abused alcohol for the last 10 years

Upon examination, the examiner noted that he was a casually dressed man with a flat affect and depressed mood, who showed no evidence of a thought disorder.  He denied delusion, but he reported seeing motion in the corner of his eye several times a month.  He reported hearing mumbling voices male voices 3-4 times a month but he cannot make out what they are saying.  His eye contact and interaction in the session was rather lethargic but otherwise within normal limits.  He reported past suicidal ideation but denied current suicidal or homicidal ideation.  He reported being able to maintain activities of daily of living.  He was noted as oriented in all spheres but reported that his short-term memory was poor.  Rate and flow of speech were somewhat sluggish but within normal limits.  He denied panic attacks.  He endorsed depression.  With sleep medications, he reported sleeping reasonably well and getting about 8 hours of sleep.  The examiner concluded that he had moderately severe PTSD symptoms.  He was unemployed due to chronic back pain.  He was noted as having a GAF score of 49.

The Board has also reviewed the Veteran's VA treatment records, which document his occupational and social impairments.  For example, in an October 2008 VA treatment record, the Veteran reported that he isolates himself and spends his time doing puzzles, watching television, and playing videogames.  He was noted as having long unkept hair.  He was alert and oriented times 3.  His thought process was linear.  He had limited short-term memory.  His concentration was fair.  He had no suicidal ideation, paranoia, or auditory/visual hallucinations.  His mood was described as coping.  His affect was blunted, insight was partial, and judgment was fair.

In an October 2009 VA treatment record, the Veteran's speech was noted as somewhat sparse but pleasant.  His mood was fine and his affect was restricted.  His insight was partial and his judgment fair.  He had no suicidal ideation, no auditory or visual hallucinations, and no paranoia. 

In a September 2010 VA treatment record, his affect was restricted, his insight was partial, and his judgment was fair.  He reported reduced irritability on his medications.

In a March 2011 VA treatment record, the Veteran reported occasional isolation and intermittent problems with motivation and concentration.  His speech was normal in all regards.  He was cognitively intact.  He had no suicidal or homicidal ideation.  His affect was in limited range.  His insight was partial, and his judgment was fair.   

In an October 2011 VA treatment record, the Veteran reported that he can only be out in crowds for shorts periods of time and that he occupies his time with chores, his PS3 game system, and fishing.  He did not report hopelessness or worthlessness.  He reported occasional irritability.  His speech was noted as normal rate and volume with no pressure.  He had no suicidal or homicidal ideations.  His affect was limited, his insight was partial, his judgment was fair, and his thought process was linear.  He denied auditory and visual hallucinations.  

A February 2012 VA treatment record noted that his PTSD and depression were in near remission.  However, the Veteran discussed his desire to revive a friendship that his anger broke up 5 years prior.

In a March 2012 VA treatment record, the Veteran reported that nothing was causing him stress.  He enjoyed hockey games and has had some periods of feeling down once every 2-3 weeks.  The Veteran reported that he got his old fishing partner back by calling and apologizing for blowing up at him years ago when he was depressed. The Veteran reported that he felt good.  His affect was upbeat, smiling, and laughing.  His mood was "happy go lucky."  He had no suicidal or homicidal ideation.  He denied auditory and visual hallucinations.   

Further, the Board has considered statements and testimony submitted by the Veteran and others.  Specifically, the Veteran's wife submitted a statement in October 2008, which described him as emotionless at times, isolated, detached, and irritable.  In his July 2008 NOD, the Veteran asserted that he had no friends or social contacts other than his wife and kids.  In November 2010, the Veteran presented testimony at a Board hearing indicating that he experienced depression, irritability, isolation, and memory problems.  He reported going days without showering.  In February 2011, his daughter submitted a statement, which described him as angry, emotionally numb, and isolated. 

With regard to the period of March 9, 2005, to June 29, 2011, the Board finds that the Veteran's service-connected PTSD more closely warrants at least a 50 percent evaluation.  The medical evidence from this time period does not reflect that the Veteran had difficulty in understanding complex commands, panic attacks more than once per week, or impaired judgment or abstract thinking.  However, the medical evidence of record from this time period does reveal that the Veteran had a flattened affect, memory impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  

Additionally, the Board notes that the Veteran's GAF score was recorded at a 52.  According to the GAF scale, scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  The Veteran's score in this case reflects moderate symptoms.  When reviewed in the context of the medical evidence of record, the Board finds that the disability picture more closely approximates at least a 50 percent rating for the period March 9, 2005, to June 29, 2011.

As such, the Board will consider whether his PTSD warrants an evaluation in excess of 50 percent at any point during the period of March 9, 2005, to April 25, 2012.

Upon review of all pertinent medical and lay evidence, the Board does not find that the evidence reflects that the Veteran's PTSD warrants an evaluation in excess of 50 percent for the period of March 9, 2005, to April 25, 2012.  While the evidence from this time period suggests that the Veteran has slowed speech, is irritable, and has difficulty in adapting to stressful circumstances, there is no evidence revealing that he has obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near- continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; an inability to maintain effective relationships; or neglect of his personal appearance and hygiene.

Specifically, the VA examination reports and VA treatment records reflect that the Veteran has managed to maintain his marriage for several decades, as well as his relationship with his children and grandchildren.  His depression, while perhaps near-continuous, is not shown to affect his ability to function independently.  Rather, he continues to be able to conduct activities of daily living, have some relationships, and partake in the leisure activity of fishing.  Furthermore, his irritability, depressed mood, difficulty maintaining social relationships, and impaired memory are symptoms contemplated by his 50 percent evaluation.

The Board notes that the Veteran's GAF score was recorded at 49 at the June 2011 VA examination.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  However, when reviewed in the context of the treatment records and the symptoms recorded in the VA examination reports, the Board finds that the Veteran's disability picture is adequately compensated at the 50 percent level for the period of March 9, 2005, to April 25, 2012.  As discussed above, the Veteran's PTSD simply does not manifest with symptoms indicative of a 70 percent evaluation for this period of time.

Additionally, the Board notes that the Veteran has not met the criteria for the maximum 100 percent rating reflective of total impairment for the period of March 9, 2005, to April 25, 2012.  The Board has considered that the Veteran reported at the June 2011 VA examination seeing motion in the corner of his eye several times a month and hearing mumbling voices male voices 3-4 times a month.  However, he denied delusions at this examination, and he denied hallucinations in several VA treatment records throughout this period of time.  Further, at no point has the Veteran demonstrated grossly inappropriate behavior, persistent danger of hurting himself or others, gross impairment in thought processes or communication, intermittent inability to perform activities of daily living, or forgetting who he or those close to him are.  The Board notes that the Veteran reported past suicidal ideation at the June 2011 VA examination.  However, he did not report when this ideation occurred, and there is no indication in the evidence of record that he experienced this ideation for any period of time between March 9, 2005, to April 25, 2012.  Moreover, while the Veteran could not remember the date at the August 2005 VA examination, the majority of the medical evidence of record does not reflect that the was disoriented as to time or place.  Therefore, upon review of all evidence of record, the Board does not find that the evidence reflects that the Veteran's PTSD met the criteria for a 100 percent evaluation for the period of March 9, 2005, to April 25, 2012.
  
In summary, the Board finds the preponderance of the evidence of record reflects that the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity for the period of March 9, 2005, to April 25, 2012.  For these reasons, the Board concludes that an evaluation of 50 percent, and no more, is warranted during the period of March 9, 2005, to April 25, 2012.   The Board does not find that the evidence of record reflects such a significant shift in symptoms throughout this time period so as to warrant staged ratings.  On this evidence, the 50 percent rating is appropriate throughout this time period.  

For the period of April 26, 2012, to the present, the Veteran is already in receipt of a 100 percent evaluation.  As this is the maximum evaluation available, an increased evaluation is not available for this time period.  As such, discussion regarding the medical evidence from this time period, such as the June 2012 VA examination, would serve no purpose. 

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected PTSD is manifested by irritability, social isolation, and depression.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to mental disabilities provides disability rating based on these complaints, among other things.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, the Board concludes that the evidence supports an initial rating of 50 percent for the Veteran's service-connected PTSD.  The Board further concludes that the preponderance of the evidence is against the claim for a rating higher than 50 percent for any period of time on appeal from March 9, 2005, to April 25, 2012.  An evaluation in excess of 100 percent is not available from April 26, 2012, to the present.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation of 50 percent, but no more, for service-connected PTSD for the period of March 9, 2005, to June 29, 2011, is granted.

Entitlement to an evaluation in excess of 50 percent for service-connected PTSD for the period of June 30, 2011, to April 25, 2012, is denied.

Entitlement to an evaluation in excess of 100 percent for service-connected PTSD for the period of April 26, 2012, to the present is denied.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Veteran underwent a VA psychiatric examination on June 20, 2012, at which the examiner determined that the Veteran's service-connected disability (PTSD) renders him unable to secure and maintain substantially gainful
employment.  On a June 20, 2012, VA general medical examination, the examiner determined that, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is less likely than not (< 50% probability) that the Veteran's service-connected conditions, PTSD and diabetes mellitus, either
alone or together, renders him unable to service or follow a substantially gainful employment.

In light of the discrepancy between the two opinions, the Veteran should be a provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience, and if so, for how long he has been precluded from such.  

Further, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU.

Finally, the RO/AMC should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  

2. Obtain any and all VA treatment records that have not yet been associated with the claims file. 

3. The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  If so, the examiner should opine, to the extent possible, as to how long the Veteran's service-connected disabilities have resulted in unemployability. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5. When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


